Case 1:19-cv-05762-DLC Document 4-1 Filed 06/21/19 Page 1 of 2




             EXHIBIT A
                          Case 1:19-cv-05762-DLC Document 4-1 Filed 06/21/19 Page 2 of 2


               Name                            Statement of Identity                         Product Line            Ice Cream Type Liters
                               Vanilla light ice cream with cookie dough pieces and
Cookie Dough                                                                                 Slow Churned            Light Ice Cream    1.4
                                                   chocolaty chips
                                 Vanilla ice cream with cookie dough pieces and
Cookie Dough Cups                                                                            Edy's Classics            Ice Cream       0.171
                                                   chocolaty chips
                                Vanilla light ice cream with peanut butter cups and
Fudge Tracks                                                                          Slow Churned, No Sugar Added   Light Ice Cream    1.4
                                                   swirls of fudge
                                Vanilla light ice cream with peanut butter cups and
Fudge Tracks                                                                                 Slow Churned            Light Ice Cream    1.4
                                                   swirls of fudge
                                Chocolate light ice cream & vanilla light ice cream
Mississippi Mud Pie                                                                          Slow Churned            Light Ice Cream    1.4
                                       with a fudge swirl and cookie pieces

Neapolitan                      Vanilla, Chocolate and Strawberry light ice creams    Slow Churned, No Sugar Added   Light Ice Cream    1.4

Neapolitan                      Vanilla, Chocolate and Strawberry light ice creams           Slow Churned            Light Ice Cream    1.4

Neapolitan                        Vanilla, Chocolate and Strawberry ice creams               Edy's Classics            Ice Cream        1.4

                                 Vanilla ice cream swirled with fudge, chocolatey
Nestlé Drumstick Sundae Cone                                                                 Edy's Classics            Ice Cream        1.4
                                          coated peanuts and cone pieces
Nestlé Drumstick Sundae Cone     Vanilla ice cream swirled with fudge, chocolatey
                                                                                             Edy's Classics            Ice Cream       0.171
Cups                                      coated peanuts and cone pieces
Nestlé Toll House Cookie       Vanilla ice cream with cookie dough pieces and mini
                                                                                             Edy's Classics            Ice Cream        1.4
Dough                                        Nestle Toll House Morsels
                                Vanilla light ice cream with peanut butter cups and
Peanut Butter Cup                                                                            Slow Churned            Light Ice Cream 0.171
                                               swirls of peanut butter
                                Vanilla light ice cream with peanut butter cups and
Peanut Butter Cup                                                                            Edy's Classics            Ice Cream        1.4
                                               swirls of peanut butter

Vanilla                                      Vanilla light ice cream                  Slow Churned, No Sugar Added   Light Ice Cream    1.4

Vanilla                                      Vanilla light ice cream                         Slow Churned            Light Ice Cream    1.4

Vanilla                                         Vanilla Ice Cream                            Edy's Classics            Ice Cream        1.4

Vanilla & Chocolate                      Vanilla & Chocolate ice creams                      Edy's Classics            Ice Cream        1.4

Vanilla Cups                                    Vanilla Ice Cream                            Edy's Classics            Ice Cream       0.171
